United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-1280
                          ___________________________

               Floyd G. Elmore, Kansas City, Jackson County, Missouri

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

     Harbor Freight Tools USA, Inc., doing business as Harbor Freight Tools

                         lllllllllllllllllllll Defendant - Appellee
                                        ____________

                       Appeal from United States District Court
                  for the Western District of Missouri - Kansas City
                                   ____________

                            Submitted: November 15, 2016
                              Filed: December 23, 2016
                                   ____________

Before RILEY, Chief Judge, WOLLMAN and KELLY, Circuit Judges.
                             ____________

RILEY, Chief Judge.

     Floyd Elmore brought suit against Harbor Freight Tools USA, Inc. after a
Harbor Freight manager accused Elmore of stealing from the store earlier in the day.
Elmore filed suit in federal district court, alleging federal claims under 42 U.S.C.
§ 1981 and state law negligence claims. The district court1 dismissed Elmore’s


      1
          The Honorable Roseann A. Ketchmark, United States District Judge for the
§ 1981 claim for failure to plead state action as required under Youngblood v. Hy-
Vee Food Stores, Inc., 266 F.3d 851 (8th Cir. 2001), and, declining to exercise
supplemental jurisdiction, dismissed Elmore’s state law negligence claims without
prejudice. Because we conclude Elmore was required to allege state action as part of
his § 1981 claim and the district court did not abuse its discretion in declining to
extend supplemental jurisdiction to Elmore’s state law negligence claims, we affirm.

I.     BACKGROUND
       Elmore, an African American, visited his local Harbor Freight hardware store
in Independence, Missouri, on May 9, 2015, at approximately 8:30 p.m. As he was
exiting the store, after choosing not to make a purchase, a female store manager
stated: “I’m watching you. I caught you stealing here earlier today and told you not
to come back any more.” Elmore responded he had not stolen from the store, or even
been at the store earlier that day, and the manager said she would call the police. The
manager’s male companion was also present and yelled at Elmore. After the manager
called the police, Elmore left the store to pick up his wife.

       Elmore and his wife returned to the store and took photographs of the
manager’s male companion making an obscene gesture in their direction. Once the
police arrived, they questioned Elmore about the incident and ultimately told him “it
was a civil matter” and that Elmore should leave. Elmore left the premises and later
called Harbor Freight’s district manager to inform him of the event. The district
manager told Elmore the incident “made [him] sick.”

      Elmore filed suit against Harbor Freight, claiming federal question jurisdiction
under 28 U.S.C. §§ 1343 and 1331 and supplemental jurisdiction over state law
negligence claims under 28 U.S.C. § 1367. Elmore’s complaint included a claim
under § 1981 alleging “[t]he actions of Harbor Freight’s agents and employees


Western District of Missouri.

                                         -2-
against Plaintiff Elmore on the basis of his race interfered with Elmore’s right to the
full and equal benefit of the law.” Elmore also included two state law negligence
claims, alleging Harbor Freight negligently failed to train and supervise its employees
to prevent them “from wrongfully engaging in racially discriminatory practices.”

      Harbor Freight moved to dismiss Elmore’s complaint pursuant to Federal Rule
of Civil Procedure 12(b)(6). On December 30, 2015, the district court granted Harbor
Freight’s motion and dismissed Elmore’s complaint in its entirety. Elmore appeals,
and we have jurisdiction pursuant to 28 U.S.C. § 1291.

II.    DISCUSSION
       A.     Standard of Review
       We review a district court’s grant of a motion to dismiss under Rule 12(b)(6)
de novo and take the facts alleged in the complaint to be true. See Blomker v. Jewell,
831 F.3d 1051, 1055 (8th Cir. 2016). “To survive a motion to dismiss, a complaint
must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face’” and include “factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).

       B.     Section 1981 Claim
       To state a claim under § 1981, a plaintiff must plead: “(1) that [the plaintiff] is
a member of a protected class; (2) that [the defendant] intended to discriminate on the
basis of race; and (3) that the discrimination on the basis of race interfered with a
protected activity as defined in § 1981.” Bediako v. Stein Mart, Inc., 354 F.3d 835,
839 (8th Cir. 2004). One such protected activity is the enjoyment of “the full and
equal benefit of all laws and proceedings for the security of persons and property.”
42 U.S.C. § 1981(a). “‘Because the state is the sole source of the law, it is only the
state that can deny the full and equal benefit of the law.’” Youngblood, 266 F.3d at

                                           -3-
855 (quoting Chapman v. Higbee Co., 256 F.3d 416, 421 (6th Cir. 2001), rev’d en
banc, 319 F.3d 825 (6th Cir. 2003), citing Mahone v. Waddle, 564 F.2d 1018, 1029
(3d Cir. 1977)). Therefore, only state action can give rise to a cause of action under
the full-and-equal-benefit clause. See id.

       Elmore did not plead any state action in his complaint. We have already
determined “[u]nder the Full-and-Equal Benefit clause [of 42 U.S.C. § 1981, a
plaintiff must] allege that some sort of state action contributed to [the plaintiff] being
discriminated against.” Bediako, 354 F.3d at 838 n.3. Elmore argues we should
overrule Youngblood’s requirement of state action because the plain language of
§ 1981 contemplates private actors can deprive others of the full and equal benefit of
the law. Some courts have agreed with Elmore’s interpretation. See, e.g. Chapman,
319 F.3d at 830, 833; Phillip v. Univ. of Rochester, 316 F.3d 291, 295 (2d Cir. 2003);
Green v. Wal-Mart Stores, Inc., No. 2:09CV00457, 2010 WL 3260000, at *4 (D. Utah
Aug. 18, 2010); Hunter v. The Buckle, Inc., 488 F. Supp. 2d 1157, 1173 (D. Kan.
2007). However, “‘[i]t is a cardinal rule in [the Eighth Circuit] that one panel is
bound by the decision of a prior panel.’” United States v. Betcher, 534 F.3d 820,
823-24 (8th Cir. 2008) (quoting Owsley v. Luebbers, 281 F.3d 687, 690 (8th Cir.
2002)). Thus, we are bound by Youngblood’s state action requirement. See Bilello
v. Kum & Go, LLC, 374 F.3d 656, 661 n.4 (8th Cir. 2004). The district court did not
err in dismissing Elmore’s § 1981 claim for a failure to plead state action.

       C.     State Law Negligence Claims
       Once the district court dismissed Elmore’s federal claims, it declined to extend
supplemental jurisdiction for his state law negligence claims. A district court has
broad discretion to decline to exercise supplemental jurisdiction over state law claims
after all claims over which the district court had original jurisdiction have been
dismissed. See Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 359 (8th Cir. 2011). “In
exercising its discretion, the district court should consider factors such as judicial
economy, convenience, fairness, and comity.” Brown v. Mort. Elec. Registration

                                           -4-
Sys., Inc., 738 F.3d 926, 933 (8th Cir. 2013); see also 28 U.S.C. § 1367(c)(3) (“The
district courts may decline to exercise supplemental jurisdiction over a claim . . . if
. . . the district court has dismissed all claims over which it has original jurisdiction.”).

      The district court determined a Missouri state court should resolve state claims
involving Missouri residents and that it would be more fair and convenient to allow
a Missouri state court to hear these claims. Furthermore, the case was in the nascent
stages. The district court did not abuse its discretion in declining to exercise
supplemental jurisdiction over Elmore’s state law claims once the district court
dismissed the claim over which it had original jurisdiction. See Clark v. Iowa State
Univ., 643 F.3d 643, 645 (8th Cir. 2011).

III.   CONCLUSION
       We affirm.
                  ______________________________




                                            -5-